                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                           RAJA KANNAN,
                                   8                                                        Case No. 5:17-cv-07305-EJD
                                                         Plaintiff,
                                   9                                                        ORDER GRANTING ATTORNEY
                                                  v.                                        KAREN FORD’S MOTION TO
                                  10                                                        WITHDRAW
                                           APPLE INC.,
                                  11                                                        Re: Dkt. No. 220
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Ms. Karen Ford, Plaintiff’s attorney, first appeared as counsel of record for Plaintiff on

                                  14   August 27, 2018. Dkt. 52. For about one year and four months, Ms. Ford has been Plaintiff’s

                                  15   counsel. On December 14, 2019, Ms. Ford filed a Motion to Withdraw as Counsel of Record for

                                  16   Plaintiff. Motion to Withdraw as Counsel (“Mot.”), Dkt. 220. Ms. Ford argues that her request to

                                  17   withdraw as counsel is supported by California Rule of Professional Conduct 1.16(b).1 Id. at 3.

                                  18           Plaintiff Raja Kannan opposes Ms. Ford’s Motion to Withdraw and argues that he will be

                                  19   unduly burdened if the Court grants the motion to withdraw. Plaintiff’s Response in Opposition to

                                  20   Plaintiff’s Counsel’s Motion to Withdraw (“Opp.”), Dkt. 225. On December 27, 2019, Ms. Ford

                                  21   submitted a Reply to Plaintiff’s Opposition. Reply ISO Motion to Withdraw as Counsel

                                  22   (“Reply”), Dkt. 226.

                                  23           Defendant Apple Inc. does not oppose the Motion to Withdraw as Counsel. Defendant

                                  24   Apple Inc.’s Statement of Non-Opposition, Dkt. 224.

                                  25           The Court finds this motion suitable for consideration without oral argument. See N.D.

                                  26
                                       1
                                  27    Plaintiff and Ms. Ford refer to this as California Rule of Professional Conduct 3-700(C). Rule 3-
                                       700(C) has since been renamed Rule 1.16.
                                  28   Case No.: 5:17-cv-07305-EJD
                                       ORDER GRANTING ATTORNEY KAREN FORD’S MOTION TO WITHDRAW
                                                                                          1
                                   1   Cal. Civ. L.R. 7-1(b). Having considered the Plaintiff and Ms. Ford’s papers, the Court GRANTS

                                   2   Ms. Ford’s Motion to Withdraw as Plaintiff’s counsel.

                                   3       I.        LEGAL STANDARD

                                   4             In this district, the conduct of counsel, including the withdrawal of counsel, is governed by

                                   5   the standards of professional conduct required of members of the State Bar of California. N.D.

                                   6   Cal. Civ. L.R. 11-4(1). California Rule of Professional Conduct 1.16 provides that an attorney

                                   7   may request permission to withdraw if a client is engaged in conduct that makes it unreasonably

                                   8   difficult for the attorney to carry out employment effectively or breaches an agreement or

                                   9   obligation to pay expenses or fees.

                                  10             An attorney must receive leave of court to withdraw as counsel. Darby v. City of Torrance,

                                  11   810 F. Supp. 275, 276 (C.D. Cal. 1992). “The decision to grant or deny counsel’s motion to

                                  12   withdraw is committed to the discretion of the trial court.” Irwin v. Mascott, 2004 U.S. Dist.
Northern District of California
 United States District Court




                                  13   LEXIS 28264, at *3 (N.D. Cal. Dec. 1, 2004). A court ruling upon motions to withdraw as

                                  14   counsel considers:

                                  15             (1) the reasons why withdrawal is sought; (2) the prejudice withdrawal may cause to

                                  16             other litigants; (3) the harm withdrawal might cause to the administration of justice;

                                  17             and (4) the degree to which withdrawal will delay the resolution of the case.

                                  18   Id. at *4.

                                  19       II.       DISCUSSION

                                  20             A. Counsel Provided Reasonable Written Notice

                                  21             Counsel must give their client and the other parties in the case reasonable advance written

                                  22   notice of the intent to withdraw. N.D. Cal. Civ. L.R. 11-5(a); Cal. R. Prof’l Conduct 1.16(d).

                                  23             Here, Ms. Ford informed Plaintiff in October 2019 of her intent to withdraw as counsel.

                                  24   Declaration of Counsel ISO Motion to Withdraw as Counsel (“Ford Decl.”) ¶¶ 8–11, Dkt. 220-1.

                                  25   She has repeatedly informed Plaintiff of her need to withdraw and the reasons why—indeed, she

                                  26   sent Plaintiff a copy of her motion to withdraw weeks before filing her motion with the Court. Id.

                                  27   ¶ 11.

                                  28   Case No.: 5:17-cv-07305-EJD
                                       ORDER GRANTING ATTORNEY KAREN FORD’S MOTION TO WITHDRAW
                                                                       2
                                   1          Plaintiff does not dispute this and thus had “reasonable advance written notice” of Ms.

                                   2   Ford’s intent to withdraw as counsel. Moreover, as noted, Ms. Ford informed Defendant of her

                                   3   intent to withdraw and Defendant does not oppose her motion. See Dkt. 224.

                                   4          B. Failure to Pay Legal Fees Constitutes Good Cause to Withdraw

                                   5          “A client’s failure to pay legal fees . . . may constitute good cause to permit an attorney’s

                                   6   withdrawal from representation of a client.” Fabricant v. Fast Advance Funding, LLC, 2018 WL

                                   7   6927809, at *2 (C.D. Cal. June 26, 2018). The breach of an agreement to pay legal fees further

                                   8   justifies withdrawal of counsel. Cal. R. Prof’l Conduct 1.16(b)(5) (permitting an attorney to

                                   9   withdraw if the client materially breaches a term of a fee agreement and the attorney gives the

                                  10   client a reasonable warning after the breach that the attorney will withdraw unless the client

                                  11   fulfills the agreement or performs the obligation).

                                  12          Here, Plaintiff failed to pay fees as agreed and “has refused or failed to pay costs and fees
Northern District of California
 United States District Court




                                  13   incurred during the past two and a half months.” Mot. at 3. Plaintiff has repeatedly announced

                                  14   that he cannot or will not pay the past due amounts. Id. Ms. Ford argues she cannot afford the

                                  15   costs of trial or working for Plaintiff without payment. Mot. at 3; see also Ford. Decl. ¶ 5 (“My

                                  16   practice is very small and I cannot continue to work without payment.”). Plaintiff does not contest

                                  17   that he breached the fee agreement. Instead, he argues that he ought to be able to renegotiate a

                                  18   new contingency fee agreement with Ms. Ford. Opp. at 2. He further contends that Ms. Ford’s

                                  19   refusal to renegotiate a fee agreement is unconscionable. The Court disagrees. First, Plaintiff

                                  20   provides no precedent requiring an attorney to renegotiate a fee agreement. Second, Ms. Ford is

                                  21   within her right to refuse to enter such an agreement. Due to the size of her practice, she “cannot

                                  22   work for months on a case with no ongoing payment or bear, singlehandedly, the costs of a trial.”

                                  23   Reply at 2; see also Ramirez v. Video Wave of Noe Valley, 2012 WL 2426689, at *2 (N.D. Cal.

                                  24   June 26, 2012) (“The Court finds that Video Wave’s failure to pay attorneys’ fees constitutes good

                                  25   cause for withdrawal.”).

                                  26          Finally, Plaintiff argues that Defendant’s “predatory abusive discovery practices” drained

                                  27   his wealth and thus his ability to pay Ms. Ford. Opp. at 4. While this may be true, Ms. Ford

                                  28   Case No.: 5:17-cv-07305-EJD
                                       ORDER GRANTING ATTORNEY KAREN FORD’S MOTION TO WITHDRAW
                                                                       3
                                   1   performed extensive services on his behalf. Reply at 4. Plaintiff does not contest that Ms. Ford

                                   2   worked extensively on his behalf or that she behaved reasonably in defending him. Rather, he

                                   3   places blame in Defendant for draining his resources. Opp. at 4. Ms. Ford does not control

                                   4   Defendant or Defendant’s counsel. The Court will not place blame on her for Defendant’s actions.

                                   5             C. Withdrawal Does Not Prejudice Plaintiff

                                   6             Plaintiff, though inconvenienced, is not prejudiced by withdrawal. There is no trial date

                                   7   and other pretrial deadlines are not imminent. Fact discovery has closed, and Plaintiff has until

                                   8   February 13, 2020 (over a month) to file any dispositive motions. Moreover, Plaintiff knew of

                                   9   Ms. Ford’s intent to withdraw for over two months and thus has had ample warning of his need to

                                  10   potentially secure replacement counsel. To ensure Plaintiff is not prejudiced, the trial setting

                                  11   conference set for February 6, 2020 is CONTINUED to February 20, 2020 and the deadline to

                                  12   file dispositive motions is CONTINUED to February 27, 2020.
Northern District of California
 United States District Court




                                  13             Plaintiff argues he is burdened by the over 5,000 pages of Attorneys’ Eyes Only “AEO”

                                  14   documents because it hinders his ability to find replacement counsel. He argues that attorneys are

                                  15   skeptical of the merits of the case as the protective order prevents them from performing due-

                                  16   diligence on the case him from finding alternative counsel. Opp. at 4. While the Court

                                  17   appreciates this burden, it finds that the burden on Ms. Ford equally compelling and holds that Ms.

                                  18   Ford may withdraw from the case.

                                  19             Ms. Ford cannot share these documents or their contents with Plaintiff or third-parties.

                                  20   Hence, if Plaintiff obtains replacement counsel, Ms. Ford must send that material to the new

                                  21   attorney. If Plaintiff chooses to proceed pro se, Magistrate Judge DeMarchi will determine how to

                                  22   proceed with the AEO documents. Ms. Ford is instructed to retain the AEO documents until

                                  23   replacement counsel is secured or otherwise ordered by Judge DeMarchi.

                                  24      III.      CONCLUSION

                                  25             For the foregoing reasons, the Court GRANTS Ms. Ford’s Motion to Withdraw as

                                  26   Counsel for Plaintiff. Counsel is ORDERED to send by registered mail a copy of this Order to

                                  27   Plaintiff at his last known address by January 13, 2020. Plaintiff has until February 6, 2020 to

                                  28   Case No.: 5:17-cv-07305-EJD
                                       ORDER GRANTING ATTORNEY KAREN FORD’S MOTION TO WITHDRAW
                                                                       4
                                   1   obtain new counsel or the Court will deem Plaintiff as proceeding pro se.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 7, 2020

                                   4                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   5                                                  United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:17-cv-07305-EJD
                                       ORDER GRANTING ATTORNEY KAREN FORD’S MOTION TO WITHDRAW
                                                                       5
